Exhibit 10.1

 

MATRIX SERVICE COMPANY

 

Chief Operating Officer (“COO”) Severance Agreement

 

This Agreement between Matrix Service Company (the “Company”) and James P. Ryan
(“Ryan”) is entered into effective October 1, 2004.

 

COO Severance/Change of Control

 

In the event of a “change of control” in the ownership of the Company and any
“adverse personnel action” against Ryan, Ryan may terminate his employment with
the Company and receive one year of severance pay. In addition, all outstanding
stock options will vest immediately in the event of “change of control.” This
severance arrangement will apply for a period of two years following any change
of control.

 

  • In calculating Ryan’s severance pay, Ryan’s annual salary at the time of the
change of control and adverse personnel action will be multiplied by one, as
will Ryan’s average bonus payment for the lesser of the previous three years or
the number of full fiscal years in the COO position. The sum of these two
amounts will be added together and represent Ryan’s severance, which will be
paid in a lump-sum amount. This lump-sum severance amount will be paid to Ryan
within 30 days of the adverse personnel action.

 

For purposes of this severance agreement, “adverse personnel action” will mean
an action taken against Ryan by the acquiring entity which has an adverse impact
on Ryan’s economic status or opportunity with the Company. These actions will
include:

 

  • Involuntary termination

 

  • Reduction in base salary

 

  • Reduction in incentive compensation opportunity

 

  • Material reduction in executive benefits or perquisites

 

  • Reassignment to a position or role with a lower salary range or salary
opportunity

 

  • Material reduction in responsibilities.

 

For purposes of this severance agreement, a “change of control” will mean:

 

  • The merger or consolidation of the Company with any person or entity (other
than a merger or consolidation to change the place of domicile of the Company)
where the Company is not the surviving entity (or survives only as the
subsidiary of another person or entity), or

 

  • The sale of all or substantially all of the Company’s assets to any person
or entity, or

 

  • If any person or entity together with its affiliates shall become, directly
or indirectly, the beneficial owner of at least 51% of the voting stock of the
Company, or

 

  • If any person or entity together with its affiliates shall acquire, directly
or indirectly, the voting power to elect a majority of the members of the Board
of Directors of the Company (other than the acquisition and voting of proxies by
management of the Company to elect members to the Board of Directors in the
normal course at an annual meeting of shareholders that is not, directly or
indirectly, in connection with, or for the purposes of effecting, a “change of
control”).



--------------------------------------------------------------------------------

COO Severance/Involuntary Termination

 

In the event of termination for reasons other than “cause,” Ryan will receive
one year of severance pay. This severance pay amount will be paid in a lump-sum
and be calculated in the same manner as described above in COO Severance/Change
of Control. A non-interference and confidentiality agreement for one year will
be executed prior to the payment of severance.

 

For purposes of this severance agreement, “cause” will mean:

 

  • Conviction of a felony or pleading guilty or nolo contendre to a felony
charge, or

 

  • Participation as an employee, officer or principal shareholder in any
business engaged in activities in direct competition with the Company without
the consent of the Company, or

 

  • Gross and willful neglect of responsibilities as COO, or

 

  • Other offenses against the Company, to include theft, embezzlement,
violation of Company policy, or the release of proprietary or confidential
information in a manner that would be materially detrimental to the Company’s
best interest.

 

Matrix Service Company By:  

 

--------------------------------------------------------------------------------

    Bradley S. Vetal     President and Chief Executive Officer By:  

 

--------------------------------------------------------------------------------

    James P. Ryan     Chief Operating Officer